Citation Nr: 0519457	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-08 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for migraine 
headaches (previously headaches, undetermined etiology), 
evaluated as non-compensable from June 21, 1967 and as 30 
percent disabling from August 8, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which continued a non-compensable 
disability rating for headaches.  The RO subsequently 
increased the disability rating to 30 percent by rating 
decision dated in January 2005 with an effective date of 
August 8, 2002.  The veteran testified at an RO hearing in 
September 1999 and was represented by his private attorney, 
James W. Stanley.  The transcript is associated with the 
claims folder.  

In May 2002 correspondence, the RO informed the veteran that 
his current representative, Mr. Stanley, was no longer 
authorized to represent claimants for benefits before VA.  
The veteran was also informed that he had the option of 
continuing his claim without representation, or selecting a 
new representative.  The veteran has not responded to this 
correspondence.  

The veteran is seeking the highest rating possible for his 
service connected migraine headaches and has submitted 
evidence of unemployability.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2004) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  The veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for adjudication.

This claim was previously before the Board in May 2004 and 
was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Prior to April 17, 2001, the veteran's migraine headaches 
were manifested by prostrating attacks averaging less than 
one in 2 months over the last several months.

3.  Beginning April 17, 2001 the veteran's migraine headaches 
are currently manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
migraine headaches, prior to April 17, 2001, are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 
4.12a, Diagnostic Code 8100 (2004).

2.  The criteria for a disability rating disability of 50 
percent for migraine headaches from the time period beginning 
April 17, 2001 have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.12a, Diagnostic Code 
8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
January 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in January 2005.  

Analysis

The veteran contends that his service connected migraine 
headaches are more disabling than rated in the RO's October 
1999 rating decision and currently evaluated in the RO's 
January 2005 rating decision.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the RO issued a rating decision in 
September 1967, which granted service-connection for 
headaches, etiology undetermined and assigned a non-
compensable evaluation.  The veteran submitted a claim for an 
increase in August 1998 and a rating decision in October 1999 
continued the non-compensable rating.  The veteran was 
subsequently granted a 30 percent evaluation in a January 
2005 rating decision with an effective date of August 8, 
2002.  Nonetheless, as this increased rating does not 
constitute a full grant of all benefits possible for the 
veteran's service-connected migraine headaches, and as the 
veteran has not withdrawn his claim, the issues concerning 
entitlement to increased ratings for the service-connected 
disabilities are still pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The veteran's migraine headaches are currently rated under 38 
C.F.R. § 4.12a, Diagnostic Code (DC) 8100.  Under that code, 
migraines are evaluated as follows: with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability (50 percent); with 
characteristic prostrating attacks occurring on an average 
once a month over last several months (30 percent); with 
characteristic prostrating attacks averaging one in 2 months 
over last several months (10 percent); and with less frequent 
attacks (0 percent). 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(DC) (2004).

Evidence relevant to the level of severity of the veteran's 
migraine headaches prior to August 8, 2002, includes a June 
1999 VA neurological examination.  At that time the veteran 
reported being employed as a locomotive fueler for Union 
Pacific.  He stated that he suffered from 2 to 3 headaches 
per week, which lasted between 4 and 12 hours.  The pain, 
according to the veteran, was bifrontal in location and was 
described as "pressure-like and squeezing in nature."  The 
veteran specifically stated that it did not throb.  He 
sometimes had nausea with the headaches, but typically, did 
not have nausea or vomiting.  He did not describe 
photophobia, phonophobia, or any focal neurological symptoms.  
The veteran stated that he treats the pain with BC powder and 
that this helps 'a little bit.'  The veteran also stated that 
he had missed 20 days of work, so far, in 1999 because of the 
headaches but had not seen a physician for his headaches 
since 1984.  Physical and neurological examinations were 
within normal limits.  The examiner did not diagnose migraine 
headaches but instead diagnosed the veteran's condition as 
"episodic muscle tension type headaches."  

The first showing of a diagnosis of migraine headaches 
occurred on April 17, 2001 and can be found in the veteran's 
VA outpatient treatment notes.  At that time the veteran 
complained of headaches, sometimes lasting for three days 
without relief.  He also reported photophobia and non-
occasional vomiting.  The veteran stated that he was taking  
"BC" for his headaches.  Neurological examination was 
unremarkable.  The veteran was diagnosed with probable 
migraines and was prescribed Sumatriptan, a medication used 
to treat severe migraine headaches.  VA outpatient treatment 
reports also show that the veteran was treated for migraines 
in June, August, and November 2001.  He was prescribed 
Divalproex during each of these visits.  

Evidence relevant to the level of severity of the veteran's 
migraine headaches after August 8, 2002, includes VA 
outpatient treatment reports showing complaints of migraine 
in August 2002, February 2003, and October 2003.  In August 
2002 the veteran reported having migraines 2 to 3 days a week 
with vomiting.  He had been taking Imitrex, which helped, but 
had ran out.  In February 2003 the veteran reported that his 
condition had improved slightly in that he experienced only 
one severe migraine every 1 to 2 weeks.  He stated that he 
used Imitrex for acute attacks.  He also stated that he left 
his job in September 2002 due to the severity of his 
headaches.  In October 2003 the veteran again stated that he 
suffers from severe migraines 2 to 3 times per week.    

At a July 2004 VA neurological examination, the veteran 
complained of headaches which occur about 3 times per week 
and last anywhere from 8 hours to all day long.  He stated 
that these headaches are usually bitemporal, periorbital, and 
extending up towards the vertex.  The headaches are always 
bilateral and associated with nausea, photophobia, and 
phonophobia.  He does have a tendency to lie down when they 
occur and will have an aura of seeing spots in his visual 
fields.  The veteran reported that he had worked for a 
railroad for 25 years but had to leave work in 2002 because 
of his headaches.  Physical and neurological examinations 
were unremarkable.  The examiner concluded that the veteran's 
headaches were consistent with migraine headaches.  The 
examiner also found that this disability precluded the 
veteran from working in his railroad job.    

Based on these findings, the Board finds that the evidence of 
record prior to April 17, 2001 does not demonstrate the 
presence of migraine or associated prostrating attacks.  
During the June 1999 VA examination, the veteran stated that 
he had not seen a doctor for his headaches since 1984.  Also, 
the veteran sought treatment at the VA Medical Center (VAMC) 
in Little Rock, Arkansas for various maladies from September 
1982 through December 1998, however none of these reports 
show complaints of headaches.  All VA outpatient reports 
prior to 2001 are negative for complaints of headaches.  
Finally, there is no diagnosis of migraine headaches until 
April 17, 2001.    

The Board also finds that the evidence of record after April 
17, 2001 shows very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  The veteran was first diagnosed with 
probable migraine headaches on April 17, 2001.  He was 
subsequently treated for migraine headaches in June, August, 
and November of that year.  Both the July 2004 VA examination 
report and numerous outpatient treatment reports from April 
17, 2001 show complaints of migraines from 2 to 3 times per 
week.  

The record also suggests that headaches have affected the 
veteran's job as a locomotive fueler for Union Pacific.  
During the June 1999 VA examination the veteran reported that 
he had missed 20 days of work, so far, in 1999 because of 
headaches. There is also evidence in the claims folder 
suggesting that the veteran missed 8 days of work between 
January 2001 and March 2001 due to his headaches.  The 
veteran has reported that he had to leave his job in 
September 2002 because of the severity of his headaches.  
Resolving all doubt in the veteran's favor, the veteran's 
symptoms of migraine headaches more nearly approximate the 
level of impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above and by 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran's migraine headaches more closely 
approximate the level of impairment warranting the higher 
evaluation of 50 percent under DC 8100 from April 17, 2001.            

The 50 percent disability rating is the highest available 
rating under DC 8100.  In exceptional cases where a schedular 
evaluation is found to be inadequate, the RO may refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of  "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2004).    
    
The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to miscellaneous diseases of 
the central nervous system, 38 C.F.R. § 4.124a, DCs 8104 
(paramyoclonus multiplex), 8105 (Sydenham's chorea); however, 
the medical evidence reflects that those manifestations are 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any periods of hospitalization 
for his service-connected migraine headaches.  While the 
veteran does suffer from incapacitating headaches, the 
episodes are not shown to have been for symptoms so unusual 
as to render impractical the schedular rating criteria 
providing ratings from noncompensable to 100 percent for 
neurological disabilities.

It is undisputed that the veteran's service connected 
disability has an adverse effect on his employment and that 
he has been unemployed since September 2002, but it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account-indeed, a 50 percent 
disability rating under DC 8100 requires "severe economic 
inadaptability."  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2004). Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

A compensable disability rating for migraine headaches 
(previously headaches, undetermined etiology) prior to April 
17, 2001 is denied.  

An disability rating of 50 percent for migraine headaches 
(previously headaches, undetermined etiology) is granted from 
April 17, 2001, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


